DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/491,801 of LEITERMANN et al. for “PREDICTIVE TRAFFIC MANAGEMENT SYSTEM” filed on October 01, 2021 has been examined. 	

Drawings
Drawings Figures 1-6 submitted on October 01, 2021 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 01, 2021 is being considered by the examiner. 

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-8, 10-12 and 14-20 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-8, 10, 13 and 15-20 of U.S. Patent No. 11,145,198 B2. The difference between the patented narrower claims 1-8, 10, 13 and 15-20 and the instant broad claims 1, 4-8, 10-12 and 14-20 of the instant application are not patentably distinct from each other as set forth in the table herein below:

Instant App. No. 17/491,801:
U.S. Patent No. 11,145,198 B2:

Claim 1: A method of optimizing vehicular traffic across a defined area, the method comprising: interfacing to each available traffic regulation/guidance and monitoring mechanism; monitoring traffic flow characteristics across the entire defined area, in real-time; analyzing the monitored traffic flow characteristics to predict and/or detect traffic congestion and identify avoidable time delays; determining functions required to be performed by a selected one or more of said traffic regulation/guidance mechanisms to avoid or mitigate traffic congestion and/or minimize travel delays; and causing the selected traffic regulation/guidance mechanisms to implement the determined functions, wherein the monitoring of traffic flow characteristics comprises analysis of real-time video from a set of one or more platforms located and equipped to provide continuous and unobstructed views of all vehicles in the entire assigned area, and wherein the location of the platform is at a height that avoids a shadowing effect of large vehicles on smaller vehicles and adjustable zoom capabilities in the video capture devices enable clear identification of global and selected vehicle trajectories.

Claim 4: The method as claimed in claim 1, wherein the monitoring of traffic flow characteristics comprises the dynamic selection, deployment and obtaining of real-time data from the available monitoring mechanisms.

Claim 5: The method as claimed in claim 1, wherein the analysis of monitored traffic flow characteristics comprises processing the monitored flow characteristics using a combination of one or more known and/or heuristic and/or artificial intelligence techniques including reinforced learning, to detect and predict traffic congestion and avoidable time delays.

Claim 6: The method as claimed in claim 1, wherein the analysis of monitored traffic flow characteristics comprises processing the monitored flow characteristics using a combination of one or more known and/or heuristic and/or artificial intelligence techniques including reinforced learning, to detect and predict traffic congestion and avoidable time delays.




Claim 7: The method as claimed in claim 1, wherein the causing selected traffic regulation/guidance mechanisms by defining and issuing control signals to each such mechanism/device in accordance with the identified individual operational characteristics and capabilities, in a manner that causes implementation of the determined function.

Claim 8: A vehicular traffic management system for a defined area, the system comprising: one or more monitoring mechanisms providing real-time data of traffic flow characteristics across the entire defined area; one or more traffic regulating/guiding mechanisms each with a defined interface for invoking any or more of a defined set of functional capabilities positioned at known locations in the defined area; a set of one or more analytical engines configured to predict and/or detect traffic congestion and traffic delays based on real time data obtained from each of the monitoring mechanisms; a set of one or more evaluation engines configured to determine functions required to be performed by a selected one or more of the available traffic regulating/guiding mechanisms in the defined area to avoid or mitigate the predicted and/or detected traffic congestion and to minimize travel delays; and a supervisory mechanism that operates the defined interface of each of the selected traffic regulating/guiding mechanisms and causes them to implement the determined functions, wherein the predictions and/or detections incorporate additional requirements imposed by expected/unexpected weather conditions, repair/construction work, natural emergencies, social events, and other occurrences requiring priority movement of specified vehicles.

Claim 10: The vehicular traffic management system as claimed in claim 8, wherein the monitoring mechanisms include one or more tethered or moveable aerial platforms capable of providing real-time images and/or video of one or more regions in the defined area.

Claim 11: The vehicular traffic management system as claimed in claim 10, wherein one or more of the tethered or moveable aerial platforms are controllable in terms of the image capture and/or video functions.

Claim 12: The vehicular traffic management system as claimed in claim 10, wherein one or more of the moveable aerial platforms are controllable in terms of position as well as image capture and/or video streaming functions.

Claim 14: The vehicular traffic management system as claimed in claim 8, wherein one or more of the analytical engines utilize heuristic techniques and/or one or more of the known artificial intelligence methods, including reinforced learning.

Claim 15: The vehicular traffic management system as claimed in claim 8, wherein one or more of the evaluation engines employ one or more of the known artificial intelligence methods, including reinforced learning.

Claim 16: The vehicular traffic management system as claimed in claim 8, wherein one or more of the analytical engines and/or evaluation engines and/or supervisory mechanisms are implemented as distributed systems.

Claim 17: A method of optimizing vehicular traffic across a defined area, the method comprising: interfacing to each available traffic regulation/guidance and monitoring mechanism; monitoring traffic flow characteristics across the entire defined area, in real-time; analyzing the monitored traffic flow characteristics to predict and/or detect traffic congestion and identify avoidable time delays; determining functions required to be performed by a selected one or more of said traffic regulation/guidance mechanisms to avoid or mitigate traffic congestion and/or minimize travel delays; and causing the selected traffic regulation/guidance mechanisms to implement the determined functions, wherein said monitoring includes: destination parameters and journey requirements from one or more vehicles that elect to register for guidance services; incorporating the destination parameters and journey requirements into the analyzing process; tracking the location and trajectory of each registered vehicle present in the monitored traffic flow; and guiding each said registered vehicle in scheduling its journey and reaching its destination in accordance with the requirements.







Claim 18: The method as claimed in claim 17, wherein the interfacing to available traffic regulation/guidance and monitoring mechanisms comprises operatively coupling to each accessible existing mechanism as well as every new mechanism provided for use based on its location, and operational specifications.

Claim 19: The method as claimed in claim 18, wherein the interfacing to a traffic monitoring mechanism comprises an arrangement to obtain real-time traffic data from it and the ability to define its operational parameters wherever possible, and in the case of a traffic control/guidance mechanism comprises the arrangement to cause it to perform any function within its capabilities.

Claim 20: The method as claimed in claim 17, wherein the monitoring of traffic flow characteristics comprises the dynamic selection, deployment and obtaining of real-time data from the available monitoring mechanisms.


Claim 1: A  method of optimizing vehicular traffic across a defined area comprising the steps of: interfacing to each available traffic regulation/guidance and monitoring mechanism; monitoring traffic flow characteristics across the entire defined area, in real-time; analyzing the monitored traffic flow characteristics to predict and/or detect traffic congestion and identify avoidable time delays; determining functions required to be performed by a selected one or more of said traffic regulation/guidance mechanisms to avoid or mitigate traffic congestion and/or minimize travel delays; and causing the selected traffic regulation/guidance mechanisms to implement the determined functions, wherein said monitoring traffic flow characteristics comprises physically positioning one or more dynamically relocate-able traffic sensing mechanisms.
Claim 8: The method as claimed in claim 1, wherein the monitoring of traffic flow characteristics comprises analysis of real-time video from a set of one or more platforms located and equipped to provide continuous and unobstructed views of all vehicles in the entire assigned area.


Claim 4: The method as claimed in claim 1, wherein the monitoring of traffic flow characteristics comprises the dynamic selection, deployment and obtaining of real-time data from the available monitoring mechanisms.

Claim 5: The method as claimed in claim 1, wherein the analysis of monitored traffic flow characteristics comprises processing the monitored flow characteristics using a combination of one or more known and/or heuristic and/or artificial intelligence techniques including reinforced learning, to detect and predict traffic congestion and avoidable time delays.

Claim 6: The method as claimed in claim 1, wherein the determining functions required to be performed is achieved by applying a combination of one or more known and/or heuristic and/or artificial intelligence techniques including reinforced learning to identify the actions required to prevent the occurrence of predicted traffic congestion as well as the corrective measures needed to minimize the impact of detected traffic congestion and avoid time delays.

Claim 7: The method as claimed in claim 1, wherein the causing selected traffic regulation/guidance mechanisms by defining and issuing control signals to each such mechanism/device in accordance with the identified individual operational characteristics and capabilities, in a manner that causes implementation of the determined function.

Claim 13: A vehicular traffic management system for a defined area comprising: one or more monitoring mechanisms providing real-time data of traffic flow characteristics across the entire defined area; one or more traffic regulating/guiding mechanisms each with a defined interface for invoking any or more of a defined set of functional capabilities positioned at known locations in the defined area; a set of one or more analytical engines configured to predict and/or detect traffic congestion and traffic delays based on real time data obtained from each of the monitoring mechanisms; a set of one or more evaluation engines configured to determine functions required to be performed by a selected one or more of the available traffic regulating/guiding mechanisms in the defined area to avoid or mitigate the predicted and/or detected traffic congestion and to minimize travel delays; and a supervisory mechanism that operates the defined interface of each of the selected traffic regulating/guiding mechanisms and causes them to implement the determined functions, wherein the traffic regulating mechanisms include one or more vehicle-actuated isolated junction systems.






Claim 15: The vehicular traffic management system as claimed in claim 13, wherein the monitoring mechanisms include one or more tethered or moveable aerial platforms capable of providing real-time images and/or video of one or more regions in the defined area.

Claim 16: The vehicular traffic management system as claimed in claim 15, wherein one or more of the tethered or moveable aerial platforms are controllable in terms of the image capture and/or video functions.

Claim 17: The vehicular traffic management system as claimed in claim 15, wherein one or more of the moveable aerial platforms are controllable in terms of position as well as image capture and/or video streaming functions.

Claim 18: The vehicular traffic management system as claimed in claim 13, wherein one or more of the analytical engines utilize heuristic techniques and/or one or more of the known artificial intelligence methods, including Reinforced Learning.

Claim 19: The vehicular traffic management system as claimed in claim 13, wherein one or more of the evaluation engines employ one or more of the known artificial intelligence methods, including Reinforced Learning.

Claim 20: The vehicular traffic management system as claimed in claim 13, wherein one or more of the analytical engines and/or evaluation engines and/or supervisory mechanisms are implemented as distributed systems.

Claim 1: A  method of optimizing vehicular traffic across a defined area comprising the steps of: interfacing to each available traffic regulation/guidance and monitoring mechanism; monitoring traffic flow characteristics across the entire defined area, in real-time; analyzing the monitored traffic flow characteristics to predict and/or detect traffic congestion and identify avoidable time delays; determining functions required to be performed by a selected one or more of said traffic regulation/guidance mechanisms to avoid or mitigate traffic congestion and/or minimize travel delays; and causing the selected traffic regulation/guidance mechanisms to implement the determined functions, wherein said monitoring traffic flow characteristics comprises physically positioning one or more dynamically relocate-able traffic sensing mechanisms.
Claim 10: A The method as claimed in claim 1, wherein said monitoring includes: destination parameters and journey requirements from one or more vehicles that elect to register for guidance services; incorporating the destination parameters and journey requirements into the analyzing process; tracking the location and trajectory of each registered vehicle present in the monitored traffic flow; and guiding each said registered vehicle in scheduling its journey and reaching its destination in accordance with the requirements.

Claim 2: The method as claimed in claim 1, wherein the interfacing to available traffic regulation/guidance and monitoring mechanisms comprises operatively coupling to each accessible existing mechanism as well as every new mechanism provided for use based on its location, and operational specifications.

Claim 3: The method as claimed in claim 2, wherein the interfacing to a traffic monitoring mechanism comprises an arrangement to obtain real-time traffic data from it and the ability to define its operational parameters wherever possible, and in the case of a traffic control/guidance mechanism comprises the arrangement to cause it to perform any function within its capabilities.

Claim 4: The method as claimed in claim 1, wherein the monitoring of traffic flow characteristics comprises the dynamic selection, deployment and obtaining of real-time data from the available monitoring mechanisms.



In view of the above, since the subject matters recited in the broad claims 1, 4-8, 10-12 and 14-20  of the instant application were fully disclosed in and covered by narrow claims 1-8, 10, 13 and 15-20 of U.S. Patent No. 11,075,438 B2, allowing the claims 1, 4-8, 10-12 and 14-20 would result in an unjustified or improper granted of patents.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Allowable Subject Matter
Claims 2-3, 9 and 13 are objected to as being dependent upon a rejected base claims 1 and 8, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art.

U.S. Publication No. 2008/0094250 A1 of Myr, discloses a method for real time adaptive traffic light control of a plurality of intersections, the method comprising the steps of: a) evaluating traffic flow through the plurality of intersections based on 1) where and how many vehicles enter each respective intersection and 2) where and how many vehicles are blocking or causing blockage of exits of each respective intersection; and b) determining a timing of green lights for said intersections based on step a), based on the number of vehicles that need to exit the intersection so that it is not blocked and based on an ability of said vehicles to utilize said green light. Further, wherein steps a) and b) include the steps of: a) generating an estimated vehicle loading for each of the plurality of intersections, the vehicle loading including an approach vehicle loading in approaching lane regions of a respective intersection, and an exit vehicle loading in exiting lane regions of the respective intersection; b) processing the estimated vehicle loading for each of the plurality of intersections to separately optimize traffic light timing parameters corresponding to each of the plurality of intersections, the optimization maximizing a queue clearance through the respective intersection and reducing the vehicle loading for the respective intersection; c) processing the traffic light timing parameters corresponding to a number of intersections within the plurality of intersections to determine a timing of green lights for the number of intersections; and d) adjusting the traffic light timing parameters corresponding to the number of intersections based on the determined timing of the green lights.
U.S. Publication No. 2012/0068858 A1 of Fredkin, discloses a system for managing traffic by providing information to a driver of a first road vehicle, said system comprising: a first director adapted for mounting in said first road vehicle, said first director including: a user interface for communicating said advice to said driver and for receiving information from said driver, said information being indicative of driver intent; a communication system for establishing communication with other directors in other road vehicles; a positioning system for establishing a location of said first director; and a processor configured to formulate said driving advice at least in part on the basis of information received from said other directors. And a method for managing flow of vehicular traffic, said method comprising: advising drivers of a plurality of directed vehicles to form a first pack of directed vehicles, said first pack having a lead vehicle and at least one trailing vehicle; advising each of the drivers of trailing vehicles in said first pack to maintain a selected inter-vehicle gap; receiving, from a driver of a first vehicle, information concerning an intended destination of said driver; and at least in part on the basis of said information, advising said driver of said first vehicle to join said first pack.
U.S. Publication No. 2014/0222321 A1 of Petty et al, discloses a method comprising: ingesting input data comprising traffic data, observed and predicted weather data, incident data, pavement condition data, and roadway operations data; modeling the input data to generate one or more estimations of a traffic state, the modeling at least comprising: applying the traffic data, the observed and predicted weather data, the incident data, the pavement condition data, and the roadway operations data to a cell transmission model configured to integrate the input data with road link data representative of a segmented roadway network, modulating at least one of the traffic data, the observed and predicted weather data, the incident data, the pavement condition data, and the roadway operations data in a regression analysis to separate recurring and non-recurring traffic conditions causing delay to identify and explain at least one reason for the delay at specific road links of the segmented roadway network, and filtering the integrated and modulated input data by applying weighting coefficients to account for noise in the input data and generate an ensemble of new roadway network traffic states representing a probability distribution of predicted future traffic states for the specific road links in the segmented roadway network; and generating output data representative of routing information relative to one or more road links of the segmented roadway network.
U.S. Publication No. 2012/0274481 A1 of Ginsberg et al, discloses safety enhancement system includes a system for determining when a driver is about to run a red light and for warning the driver, drivers of other vehicles and pedestrians of the danger. The information presented in the driver's vehicle optionally includes a traffic routing display system includes a destination display, a routing display, and a settings display. The display system is used in conjunction with a routing system providing communications among vehicles and traffic controls, such as traffic lights, via the Internet. In one aspect, a warning is generated when, based on a vehicle's location and current rate of speed, it is predicted that the vehicle will enter an intersection when a traffic signal controlling the intersection would make it illegal to do so. In a further aspect, the warning is provided, via the Internet, to nearby vehicles and pedestrians through their own user devices. In still further aspects, automatic vehicle control countermeasures are taken when an impending violation of a traffic control is predicted.
U.S. Publication No. 2018/0089994 A1 of Dhondse et al, a system and method for predictive traffic management using virtual lanes. Sensors for sensing traffic conditions on roads and sensors on vehicles that can interact with the road sensors are used to collect and transmit/supply traffic data to an analytics engine. The analytics engine receives, stores, and processes the traffic data in real time. Subsystems within the analytics engine include analysis, modeling, and self-learning (e.g., neural network) modules for analyzing the traffic density, predicting traffic flow, providing personal preferences for any particular user, and a module for optimizing traffic flow and providing alternate route options.
U.S. Publication No. 6,317,058 B1 to Lemelson et al, discloses a system and method for controlling traffic and traffic lights and selectively distributing warning messages to motorists. Fuzzy logic is used to dynamically derive traffic light phase-splits (i.e. the time split between red and green for a given traffic light cycle) based on traffic flow patterns and other factors such as weather conditions, predicted increases in traffic for rush hour or special events, etc. Warning signals are also broadcast to motor vehicles and/or to fixed or portable traffic warning signs. The GPS coordinates of the vehicles and/or signs are known or are calculated from received GPS satellite signals. The warning messages may include unusual traffic light phase-splits, traffic congestion information, dangerous situation information including fuel or chemical spills, accident information, etc. Fuzzy logic controllers in signs or in vehicles calculate danger warning signals and deliver appropriate messages to drivers based on the received information and the current GPS coordinates of the vehicle or traffic warning sign. Thus, fuzzy logic is used to calculate traffic light phase-splits and also to calculate appropriate danger warning messages based on the calculated phase-splits and other traffic conditions. Fuzzy logic calculations may be made at a central controller or on a distributed basis at the traffic lights, warning signs or in the vehicles. Different combinations of centralized and distributed calculations may also be used. A totally integrated fuzzy logic based expert system and method for traffic flow control results with control of traffic signals and coordinated control of messages to vehicles and signs to further improve traffic flow and relieve congestion results.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						August 12, 2022           Primary Examiner, Art Unit 2685